On Motion to Dismiss.
The opinion of the Court was delivered by
Manning, J.
David Siess obtained judgment against the plaintiff Francisco for seven hundred dollars, which was partially satisfied by a sale of personal property under execution issued upon the judgment, the sum thus realized being $333.35. The plaintiff’s land was seized under an alias fi. fa., and he injoins the sale of it by this suit, alleging that the land is worth twelve hundred dollars.
A motion to dismiss is made, for that the judgment, the execution of which is injoined, is below the appealable sum.
Our appellate jurisdiction of a suit by injunction, when the restraining writ is obtained by the judgment debtor who is owner of the property seized, is tested by the amount of the judgment injoined. Holland vs. Duchamp, 12 Ann. 784; Smith vs. Merchants’ Mut. Ins. Co., 33 Ann. 1071. Aliter, when a third person obtains the writ to prevent the sale of his property under afi.fa. issued upon a judgment against another. Testart vs. Belot, 33 Ann. 603.
The judgmeht, the execution of which is injoined here, is very much below the sum necessary to give us jurisdiction and, therefore,
The appeal is dismissed.